ORDER

PER CURIAM.
Plaintiff brought suit against defendants for retaliatory discharge and civil conspiracy. Defendants filed a Motion to Dismiss, Or in the Alternative, For Summary Judgment. The trial court granted summary judgment on both counts for defendants and against plaintiff.
No error of law appears. An opinion would have no precedential value. However, the parties have been furnished with a memorandum for their information, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).